
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 255
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Ruppersberger
			 (for himself and Ms. Granger)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of the
		  month of September as National Atrial Fibrillation Awareness
		  Month and supporting efforts to educate the public about atrial
		  fibrillation.
	
	
		Whereas atrial fibrillation is a cardiac condition in
			 which electrical pulses disrupt the regular beating of the atria in the heart,
			 hampering the atria's ability to fill the ventricles with blood, thus allowing
			 blood to pool in the atria and form clots;
		Whereas atrial fibrillation is the most common cardiac
			 malfunction and affects at least 2,200,000 people in the United States, with
			 increased prevalence anticipated as the United States population ages;
		Whereas atrial fibrillation is associated with an
			 increased long-term risk of stroke, heart failure, and all-cause mortality,
			 especially among women;
		Whereas atrial fibrillation accounts for approximately
			 one-third of hospitalizations for cardiac rhythm disturbances;
		Whereas according to the American Heart Association, 3 to
			 5 percent of people in the United States age 65 and older are estimated to have
			 atrial fibrillation;
		Whereas atrial fibrillation is recognized as a major
			 contributor of strokes, with an estimated 15 to 20 percent of strokes occurring
			 in people with the condition;
		Whereas it is estimated that atrial fibrillation costs
			 $3,600 per patient annually for a total cost burden in the United States of
			 $15,700,000,000;
		Whereas obesity is an important risk factor of atrial
			 fibrillation;
		Whereas better patient and health care provider education
			 is needed for the timely recognition of atrial fibrillation symptoms;
		Whereas more research into effective treatments for atrial
			 fibrillation is needed; and
		Whereas September is an appropriate month to observe
			 National Atrial Fibrillation Awareness Month: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of a
			 National Atrial Fibrillation Awareness Month;
			(2)supports
			 National Atrial Fibrillation Awareness Month and efforts to
			 educate people about atrial fibrillation;
			(3)recognizes the need
			 for additional research into treatment for atrial fibrillation; and
			(4)encourages the
			 people of the United States and interested groups to observe and support
			 National Atrial Fibrillation Awareness Month through appropriate
			 programs and activities to promote public awareness of atrial fibrillation and
			 potential treatments for it.
			
